     Case 1:20-cv-01486-DAD-SAB Document 20 Filed 06/14/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   JULIAN J. ALEXANDER,                              No. 1:20-cv-01486-DAD-SAB
12                      Plaintiff,
13          v.                                         ORDER ADOPTING FINDINGS AND
                                                       RECOMMENDATIONS
14   GARZA, et al.
                                                       (Doc. No. 19)
15                      Defendants.
16

17          Plaintiff Julian J. Alexander is proceeding pro se and in forma pauperis in this civil rights
18   action pursuant to 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge
19   pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.
20          On April 29, 2021, the assigned magistrate judge issued findings and recommendations,
21   recommending that this action proceed only on plaintiff’s claims against defendants Hackworth,
22   Garza, Perez, Contreas, and Bonilla for deliberate indifference to plaintiff’s serious medical needs
23   in violation of the Eighth Amendment and on his claims against defendants Perez, Bonilla,
24   Contreas, and Hackworth for retaliation in violation of the First Amendment, and that all other

25   claims and defendants be dismissed from the action due to plaintiff’s failure to state a cognizable

26   claim for relief. (Doc. No. 19.) The findings and recommendations were served on the parties

27   and contained notice that any objections thereto were to be filed within fourteen days. (Id. at 8.)

28   No objections have been filed, and the time to do so has now passed.
                                                      1
     Case 1:20-cv-01486-DAD-SAB Document 20 Filed 06/14/21 Page 2 of 2


 1          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), this court has conducted a
 2   de novo review of this case. Having carefully reviewed the entire file, including plaintiff’s
 3   objections (Doc. No. 17), the court finds the findings and recommendations to be supported by
 4   the record and by proper analysis.

 5          Accordingly,

 6          1.      The findings and recommendations issued on April 29, 2021 (Doc. No. 19) are

 7                  adopted in full;

 8          2.      This action shall proceed only against defendants Hackworth, Garza, Perez,

 9                  Contreas, and Bonilla for deliberate indifference to plaintiff’s serious medical

10                  needs and on his retaliation claims against defendants Perez, Bonilla, Contreas,

11                  and Hackworth, and that all other claims; and

12          3.      All other claims and defendants are dismissed from this case based on plaintiff’s

13                  failure to state a claim.

14
     IT IS SO ORDERED.
15
        Dated:     June 14, 2021
16                                                        UNITED STATES DISTRICT JUDGE
17

18

19

20
21

22

23

24

25

26
27

28
                                                      2
